DETAILED ACTION

Notice of Pre-AIA  or AIA  Status

            The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter

            Claims 1, 3 – 13 and 15 – 20 are allowed.

            The following is a statement of reasons for the indication of allowable subject matter: 
           Re independent claims 1 and 13, the prior art of record, specifically Filipovic et al (US 2008/0039045) teaches of a method performed by a wireless receiver (Figures 4A and 7) for mitigation of an interfering signal leaked (Transmit leakage signal, Fig.2B – 2D and Figures 4A and 7) into a frequency range of a desired signal (desired signal, Fig.2B) due to non-linearity of hardware components of the receiver (LNA or mixers, Paragraph 0032), the method comprising: receiving a composite signal comprising the desired signal and the interfering signal (equation 1, Paragraphs 0034 – 0038); filtering the composite signal using a filter (#814, Fig.8 and Paragraph 0093) for a channel response of (to attenuate images and high frequency quantization noise from ADC, Paragraph 0093) the desired signal (ωR, Figures 4A and 7) to provide a first intermediate signal component T, Figures 4A and 7) to provide a second intermediate signal component (Idtx, Qdtx, Figures 4A and 7 and Paragraph 0028); estimating a squared amplitude of the interfering signal based on the second intermediate signal component (#162, Figures 4A and 7, #516, Fig.5A, #540, Fig.5B, #550, Fig.5c and #570, Fig.5E) and a model of the non-linearity (IMD generator  having second order and third order non-linearity and equation 4); and estimating the desired signal (IMD canceller, #182, Fig.7) based on the first intermediate signal component (Irx, Qrx. Figures 4A and 7 and Paragraph 0028), the estimated squared amplitude of the interfering signal (#162, Figures 4A and 7, #516, Fig.5A, #540, Fig.5B, #550, Fig.5c and #570, Fig.5E), and the model of the non-linearity (IMD generator  having second order and third order non-linearity and equation 4).

           However, none of the cited prior art alone or in combination provides the motivation to teach: “estimating the desired signal based on the first intermediate signal component, the estimated squared amplitude of the interfering signal, and the model of the non-linearity, wherein the model of the non-linearity is a polynomial function wherein each term consists of the product of a coefficient, an input variable, and a squared absolute value of the input variable.”

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably 

Conclusion

           Any inquiry concerning this communication or earlier communications from the examiner should be directed to ARISTOCRATIS FOTAKIS whose telephone number is (571)270-1206.  The examiner can normally be reached on M-F 6:30am-3:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sam K Ahn can be reached on (571) 272-3044.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer 




/ARISTOCRATIS FOTAKIS/
Primary Examiner, Art Unit 2633